Appeal from a judgment of the Supreme Court (Ryan, Jr., J.), entered November 15, 1995 in Franklin County, which dismissed petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner commenced this habeas corpus proceeding to challenge a determination of the Board of Parole revoking his parole upon findings that he used cocaine and lied to his parole officer. Supreme Court upheld the administrative determination and dismissed the petition. Petitioner now appeals.
Contrary to petitioner’s claim, we conclude that the administrative determination is supported by substantial evidence. The laboratory report, which was certified by the laboratory’s director, indicated that petitioner’s urine tested positive for cocaine. The parole officer who collected the urine specimen testified to the manner of collection and the chain of custody. He further stated that petitioner advised him prior to giving the specimen that his urine was clean. The foregoing evidence adequately supports the administrative determination (see, Matter of Moye v New York Executive Dept. Bd. of Parole, 210 AD2d 711). We have considered petitioner’s remaining contentions, including his due process arguments, and find them to be without merit.
Mercure, J. P., Crew III, White, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, without costs.